Citation Nr: 0205212	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  00-11 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than January 21, 
1997, for the award of service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to April 1960 
and from February 1961 to September 1976.  He died on August 
[redacted], 1988.  The appellant is his widow.

In June 1999, Board of Veterans Appeals (Board) granted the 
appellant service connection for the cause of the veteran's 
death.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that established an effective 
date of January 21, 1997, for service connection for the 
cause of the veteran's death, with payments beginning on 
February 1, 1997.  This matter was previously before the 
Board in July 2001 at which time, it was remanded to the RO 
for additional development.

In June 2001, the appellant and her daughter presented 
testimony to the undersigned Board member during a central 
office hearing in Washington, D.C.  A transcript of that 
hearing has been made part of the record.


FINDINGS OF FACT

1.  The veteran died on August [redacted], 1988.

2.  The appellant filed claims with the Social Security 
Administration (SSA) on September 29, 1988, for lump sum 
death payment, and for child's insurance benefits on behalf 
of her and the veteran's minor child.   

3.  An application for child's insurance benefits with the 
SSA (Form SSA-8) is considered a claim for VA death benefits.


CONCLUSION OF LAW

The criteria for an earlier effective date of August 1, 1988, 
for the award of dependency and indemnity compensation 
benefits have been met.  38 U.S.C.A. §§ 5110, 5111 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.152, 3.153, 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has been informed of the evidence necessary to 
substantiate her claim and has been provided an opportunity 
to submit evidence.  Moreover, VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim, including requesting records from the 
Social Security Administration (SSA) (see July 2001 Board 
remand).  Accordingly, the Board finds that the duty to 
notify and assist the appellant with her claim has been 
fulfilled.  See generally, Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), and 
implementing regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).


Factual Background

The veteran served on active duty from May 1956 to April 1960 
and from February 1961 to September 1976.  He died on August 
[redacted], 1988.  In September 1988, the appellant filed a VA 
Application for Burial Benefits and a VA Application for 
United States Flag for Burial Purposes.

Later in September 1988, the RO sent the appellant an 
Application For Dependency and Indemnity Compensation, Death 
Pension And Accrued Benefits By A Surviving Spouse Or Child 
(VA Form 21-534), along with a letter informing her that 
unless she filed a claim for death compensation or pension 
within one year from date of death, that benefit, if awarded, 
would not be payable from a date earlier than the date the 
claim was received by VA.  No response was received from the 
appellant.

On January 21, 1997, the appellant filed an Application for 
Dependency and Indemnity Compensation (DIC), Death Pension 
and Accrued Benefits by A Surviving Spouse or Child (VA Form 
21-534).  The appellant stated on this form that she never 
applied for nor was she entitled to receive benefits from the 
SSA on her behalf or on behalf of a child.

In an August 1997 rating decision, the RO denied the 
appellant's claim for DIC benefits.  

Pursuant to a June 1999 Board decision, in July 1999, the RO 
granted service connection for the cause of the veteran's 
death and assigned an effective date of January 21, 1997, 
which was the date the appellant filed her claim with VA. 

In August 1999 statements, the appellant's sister and the 
appellant's daughter related that the appellant encountered 
difficulties when trying to file a death claim with the VA.  
The appellant likewise submitted a letter to the RO in August 
1999 describing her interactions with the VA.

At a hearing before the undersigned Board member in June 
2001, the appellant testified that she filed a claim for 
Social Security benefits in September 1988 on behalf of her 
child, not herself.  She denied ever receiving a letter from 
VA in September 1988 advising her that if she was going to 
file a claim for DIC benefits, she should do so within a year 
of the veteran's death.  The appellant's daughter testified 
that the evidence connecting the veteran's death to service 
had been in place back in 1988 and that had the appellant 
been given the opportunity to present the evidence in 1988, 
she would have been awarded benefits back then.

Correspondence from the Assistant Regional Commissioner for 
Processing Center Operations of the Social Security 
Administration, dated in November 2001, indicates that 
documents pertaining to the appellant's 1988 application for 
SSA benefits were no longer available.  However, the 
Assistant Regional Commissioner did say, based on available 
records, that on September 29, 1988, the appellant filed a 
standard application form (SSA-8) for a lump sum death 
payment, and a standard application form (SSA-4) for child's 
benefits on behalf of her child.

Analysis

The effective date of an award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the day of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (2001).  For service-connected death after separation 
from service, the effective date will be the first day of the 
month in which the veteran's death occurred if claim is 
received within one year after the date of death; otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110(d)(1) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.400(c)(2) (2001).  Actual 
payment of the award commences on the first day of the 
calendar month following the month in which the award became 
effective.  38 U.S.C.A. § 5111 (West 1991 & Supp. 2000).

A specific claim in the form prescribed by the Secretary (or 
jointly with the Secretary of Health and Human Services, as 
prescribed by Sec. 3.153) must be filed in order for death 
benefits to be paid to any individual under the laws 
administered by VA. (See Sec. 3.400(c) concerning effective 
dates of awards.)  38 C.F.R. § 3.152 (2001)

An application on a form jointly prescribed by the Secretary 
and the Secretary of Health, Education, and Welfare filed 
with the Social Security Administration on or after January 
1, 1957, will be considered a claim for death benefits, and 
to have been received in the Department of Veterans Affairs 
as of the date of receipt in Social Security Administration. 
The receipt of such an application (or copy thereof) by the 
Department of Veterans Affairs will not preclude a request 
for any necessary evidence.  38 C.F.R. § 3.153 (2001).

By way of a brief history, in 1953, President Dwight D. 
Eisenhower created a new Department of Health, Education and 
Welfare (HEW). The Social Security Administration (SSA) was 
made part of this new cabinet agency.  HEW was replaced by 
the Department of Health & Human Services in May 1980.  SSA 
was a major part of HHS until legislation signed by President 
William J. Clinton in August 1994 returned SSA to it original 
status as an independent agency, effective March 31, 1995.

Inasmuch as SSA was a part of HHS (formerly HEW) at the time 
of the veteran's death in 1988, the appellant's filing of a 
standard application form (SSA-8) for a lump sum death 
payment, and a standard application form (SSA-4) for child's 
benefits on behalf of her child would have been on a form 
prescribed by the Secretary of Health and Human Services.  
(38 C.F.R. § 3.152).  Since the appellant's applications were 
on forms jointly prescribed by the Secretary and the 
Secretary of Health, Education, and Welfare filed with the 
Social Security Administration on or after January 1, 1957, 
the Board is of the opinion the receipt of the appellant's 
claim for service connection for the cause of the veteran's 
death should be September 28, 1988, the date of receipt in 
Social Security Administration of forms SSA-4 and SSA-8. 

Recognizing that the September 29, 1988, SSA claim that the 
appellant filed on behalf of her and the veteran's child for 
child survivor's benefits is also a claim for DIC benefits, 
and since that claim was filed within one year of the 
veteran's August [redacted], 1988, death, the proper effective date 
for the award of DIC benefits as shown by the preponderance 
of the evidence shall be the first day of the month in which 
the veteran's death occurred, i.e., August 1, 1988.  
38 U.S.C.A. § 5110(a)(d)(1); 38 C.F.R. § 3.400. 


ORDER

An earlier effective date, to August 1, 1988, for the award 
of dependency and indemnity compensation benefits is granted.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

